                     2:97-cr-20057-RM-TSH # 71    Page 1 of 8
                                                                                       E-FILED
                                                   Wednesday, 23 December, 2020 05:43:17 PM
                                                                 Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
 v.                                         )       Case No. 97-20057
                                            )
DELPHI L. HONORABLE,                        )
                                            )
      Defendant.                            )

                                   OPINION

RICHARD MILLS, United States District Judge:

      The Defendant moves for a reduced sentence under Section 404(b) of the

First Step Act.

                              I.     BACKGROUND

      In March 1998 the Defendant, Delphi L. Honorable, pled guilty to the single-

count indictment charging him with approximately 5 grams of crack cocaine with

the intent to distribute. Because of a prior conviction, the Government sought an

enhanced sentence pursuant to 21 U.S.C. § 851. Under 21 U.S.C. § 841(b)(1)(C),

the Defendant faced a statutory maximum of 30 years imprisonment.

      At sentencing, the Defendant was classified as a career offender.          The

Defendant’s total offense level was determined to be 31 and, along with a criminal

history category of VI, the Defendant’s guideline range was 188 to 235 months in
                                        1
                         2:97-cr-20057-RM-TSH # 71             Page 2 of 8




prison. Under § 841(b)(1)(C), the Defendant faced a statutory minimum term of 6

years of supervised release.

       On July 21, 1998, the Defendant was sentenced to a term of 188 months’

imprisonment and 6 years of supervised release. On November 1, 2011, the

Defendant was released from custody after serving 167 months in prison. He thus

began his supervised release term the same day.

       On October 14, 2016, a petition to revoke supervised release was filed as to

the Defendant. The Defendant was arrested on October 20, 2016, after spending 5

years on supervised release. The Defendant admitted to Distribution of a Controlled

Substance (Heroin) and Possession of a Firearm by a Felon in furtherance of a Drug

Trafficking Crime.         On April 25, 2017, the Court revoked the Defendant’s

supervised release and he was sentenced to serve 24 months’ imprisonment to run

consecutively to the sentence imposed in Case Number 16-cr-30040. The Defendant

received a total sentence of 75 months in the 2016 case1 and is scheduled to be

released from prison on December 2, 2023.




1
 Because the offenses in Case Number 16-30040 are not covered offenses under the First Step Act, the
75-month sentence in that case is not subject to the Defendant’s motion.
                                                  2
                     2:97-cr-20057-RM-TSH # 71       Page 3 of 8




                                 II. DISCUSSION

                                         (A)

      The Defendant alleges he is eligible for a reduced sentence under section 404

of the First Step Act. The Court imposed the original sentence on Count 1 for a

“covered offense” because the Defendant committed the offense before August 3,

2010, and the statutory penalty for possession of crack cocaine with the intent to

distribute under § 841(b)(1)(C) was modified by section 2 of the Fair Sentencing

Act. The Defendant is eligible for a reduced sentence under section 404 of the First

Step Act. The Seventh Circuit recently determined that a violation of 21 U.S.C. §

841(a)(1), (b)(1)(C) is a covered offense under the First Step Act. See United States

v. Hogsett, ___ F.3d ___, 2020 WL 7134464, at *3 (7th Cir. Dec. 7, 2020) (“[T[he

Fair Sentencing Act modified the statutory penalties for § 841(b)(1)(C), so all

convictions under that subsection—regardless of whether they are subject to a

different penalty range—are “‘covered offenses.’”).

      The fact that Defendant is serving a penalty imposed for violating the terms

of his supervised release does not change the First Step Act analysis. “[A]n

accused’s final sentence includes any supervised release sentence he may receive. .

. . [S]upervised release punishments arise from and are ‘treat[ed] . . . as part of the

penalty for the initial offense.” United States v. Haymond, 139 S. Ct. 2369, 2379-

80 (2019) (plurality) (quoting Johnson v. United States, 529 U.S. 694, 700 (2000)).

                                          3
                     2:97-cr-20057-RM-TSH # 71       Page 4 of 8




“[W]hen a defendant is penalized for violating the terms of his supervised release,

what the court is really doing is adjusting the defendant’s sentence for his original

crime.” Id. at 2380 n.5. In a concurring opinion, Justice Breyer agreed: “Revocation

of supervised release is typically understood as ‘part of the penalty for the initial

offense.’” Id. at 2386 (Breyer, J., concurring) (quoting Johnson, 529 U.S. at 700).

      The Supreme Court’s view of supervised release is consistent with the

Seventh Circuit’s longstanding understanding of supervised release. “[S]upervised

release is part of the defendant’s original sentence that is executed when the

defendant is returned to prison after a violation of the terms of his release.” United

States v. Wyatt, 102 F.3d 241, 245 (7th Cir. 1996) (internal citation omitted).

      Although the Seventh Circuit has not addressed the precise issue, three circuit

courts of appeal have determined that defendants serving prison sentences upon

revocation of supervised release for a covered offense are eligible for relief under

the First Step Act. United States v. Venable, 943 F.3d 187, 194 (4th Cir. 2019);

United States v. Woods, 949 F.3d 934, 937 (6th Cir. 2020); United States v. Avery,

807 F. App’x. 74 (2d Cir. 2020). While the Seventh Circuit has not squarely

addressed the issue, that court did cite Venable favorably in reaching its recent

conclusion in United States v. Hudson. See Hudson, 967 F.3d 605, 610 (7th Cir.

2020) (citing Venable for the proposition that a “drug conviction under 21 U.S.C. §

841(a) falls within the First Step Act’s definition of ‘covered offense,’ meaning that
                                          4
                      2:97-cr-20057-RM-TSH # 71       Page 5 of 8




so long as he is serving any part of his sentence for that offense, he is eligible for a

reduction.”).

                                               (B)

      Based on the Seventh Circuit’s reasoning, therefore, the Court finds that

Defendant is eligible for a reduced sentence under the First Step Act. Accordingly,

the Court has the discretion to reduce the Defendant’s sentence.

      The Defendant claims that the use of the career offender guideline in this case

was particularly draconian, resulting in an extremely high sentence in a case that

involved a total of 2.7 grams of crack cocaine. The Defendant was determined to be

a career offender based on a 1991 state court drug offense which involved the

delivery of less than 1 gram of cocaine and a 1994 cannabis offense. Neither offense

was a crime of violence. The Defendant was a career offender and sentenced to 188

months in prison for a total of 2.7 grams of crack cocaine, no more than .9 grams of

cocaine and a cannabis offense. The Defendant states that federal offenders held

responsible for massive amounts of crack cocaine have received the same or lighter

sentences than did the Defendant in 1998.

      The Defendant further notes that without the career offender designation, the

Defendant would have faced a much lower sentencing range.               After the Fair

Sentencing Act and absent the career offender designation, the Defendant would face


                                           5
                     2:97-cr-20057-RM-TSH # 71       Page 6 of 8




a guideline range sentence of 51 to 63 months under the drug quantity guideline.

The Defendant asks the Court to consider the disparity between his actual offense

and the career offender guideline, in addition to his relatively non-serious career

offender predicate offenses when considering his motion for a reduced sentence

under the First Step Act.

      The Defendant claims that a reduction in this case from 24 months to 6 months

would mitigate the harsh application of the career offender guideline in this case.

That sentence would account for sentencing factors such as deterrence, protection of

the public, and to reflect the seriousness of the § 841 offense. The Defendant further

alleges such a reduction would be consistent with sentences of other defendants who

were found guilty of similar conduct.

      At the time the petition to revoke was filed, the Defendant had been on

supervised release for 58 months. However, the Violation Report provides that his

adjustment to supervision was poor. Notably, the Defendant was arrested for retail

theft and burglary approximately two years before the petition to revoke was filed.

In March 2016, he was convicted of felony retail theft and the burglary charge was

dismissed. While on supervised release, the Defendant missed drug tests and tested

positive for marijuana on multiple occasions. He also tested positive for Codeine

and Morphine, for which he did not provide a prescription.



                                          6
                     2:97-cr-20057-RM-TSH # 71       Page 7 of 8




      The Court recognizes that the sentence the Defendant received in 1998 was

harsh. If he were sentenced 20 years later for the same offense, he may well have

received a significantly lower sentence. He certainly would have received a lower

sentence were he not sentenced as a career offender. However, it is difficult to

overlook the Defendant’s conduct while on supervised release after he served 14

years in prison. He continued selling drugs after he was released. He sold heroin

which has been a major scourge throughout the country and in the Central District

of Illinois. The Defendant admitted to possessing a firearm while selling the drugs.

      It is worth noting that Defendant’s 24-month term for revocation of supervised

release was 9 months below the low end of the policy statement guideline range.

One of the reasons that the Court imposed a below-guideline sentence for what were

serious violations of supervised release is because the Defendant was also being

sentenced for the criminal acts in the 2016 case.

      The sentencing factors under section 3553(a) such as providing just

punishment, reflecting the seriousness of the offense, deterrence and protection of

the public weigh against reducing the Defendant’s 24-month term for violating his

supervised release. This is true even though the Defendant received a significant

prison term in Case Number 16-30040.           The Defendant’s conduct while on

supervised release represented an escalation of criminality and suggests that the 188-

month term he received in 1998 did not result in the sentencing goals being achieved.
                                          7
                     2:97-cr-20057-RM-TSH # 71       Page 8 of 8




According to the First Step Act Computation [d/e 69] prepared by the United States

Probation Office, the Defendant has received three disciplinary infractions while

serving his current prison term.

      A reduction of the Defendant’s supervised release term is authorized under

the First Step Act. For the reasons stated herein, however, the Court is unable to

find that a reduction is appropriate upon considering the nature of the violations and

the applicable sentencing factors.

      Ergo, the Motion of Defendant Delphi L. Honorable for a Reduced Sentence

under Section 404(b) of the First Step Act [d/e 65] is DENIED.

      The Court will terminate the Defendant’s pro se Motion to Reduce Sentence

[d/e 61].

ENTER: December 23, 2020

      FOR THE COURT:
                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                          8
